Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on October 12, 2022, has been received.
Claims 82-101 are pending in this application, claims 86 and 97-101 are withdrawn from further consideration (see Restriction/Election below, and the attached Interview Summary), and claims 82-85 and 87-96 were examined on their merits to the extent they read on all the elected species.

Restriction/Election:
Applicant's election of Group I, claims 82-96, in the reply filed on 06/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant election of species “Leuconostoc mesenteroides as the “secondary microorganism”, and further the election of “Bacillus subtilis” during the telephonic election is also acknowledged (See attached Interview Summary).  
Claims 97-101 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022.
Claim 86 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse during the telephonic interview on 10/28/2022.

Listing of References  in the Specification
The listing of references in the specification is not a proper incorporation by reference. 37 CFR 1.57. (b)(1) (Incorporation by reference) states an incorporation by reference must be: Express a clear intent to incorporate by reference by using the root words “incorporate (e)” and “reference” (e.g.,  “incorporate by reference ”). As indicated in MPEP 608.01(p) IA., “If a reference to a document does not clearly indicate an intended incorporation by reference, examination will proceed as if no incorporation by reference statement has been made and the Office will not expend resources trying to determine if an incorporation by reference was intended.”.
Therefore, unless the references have been cited by the examiner on form PTO-892 or on a 1449 of record, they have not been considered.

Objections:
Claims:
Claims 83-85 and 87-96 are objected to because of the following informalities:  
	
In claims 83-85 and 87-96, line 1, replace “A” with –The--.
In claim 87, line 4, replace “from” with –of--.
In claim 92, line 1, after 82, insert --,--.
In claim 94, line 1, after 82, insert --,--.
In claim 96, line 1, after 82, delete the extra space.
Appropriate correction is required.

2)	Specification:
a) The abstract of the disclosure is objected to because of the phrase “novel”. 
In abstract, line 1, delete “novel”.
 Correction is required.  See MPEP § 608.01(b).
b) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example, p. 42, line 22, p. 43, line 20, p. 45, line 8 and p. 51, line 8, etc.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

c) The use of the term NUTRAFLORA[Symbol font/0xD2] (p. 38 line 3), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejection - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 92 and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 92, lines 2-3, the Markush group “the abundance of microbial gastrointestinal genes associated with mannitol production in a subject from 10%, or about 10%, to 35%, or about 35%” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: for example, replace “from” with –is selected from the group consisting of--.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 92 recites the broad recitation “from 10% … about 35%,” and the claim also recites “about 10% … to 35%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 94 the phrase “genes associated with bacterial resistance” is indefinite because it is unclear what applicant is trying to encompass with this recitation. Since there is no special definition in the specification for bacterial resistance. As such the scope of the claim in unclear.
Suggestion to obviate the rejection: define the resistance.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 93-96 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 93, the recitation “the probiotic formulation increases the abundance of microbial gastrointestinal genes associated with siderophore production in the subject” fails to further limit the subject matter of the claim upon which it depends. 
Suggestion to obviate the rejection: in claim 93, line 2, after formulation, insert –further--.

In claim 94, the recitation ”the probiotic formulation decreases the abundance of microbial gastrointestinal genes associated with bacterial resistance in the subject” fails to further limit the subject matter of the claim upon which it depends. 
Suggestion to obviate the rejection: in claim 94, line 2, after formulation, insert –further--.

In claim 95, the recitation “the probiotic formulation increases the bacteriocin content produced by gastrointestinal microbes of the subject” fails to further limit the subject matter of the claim upon which it depends. 
Suggestion to obviate the rejection: in claim 95, line 2, after formulation, insert –further--.

In claim 96, the recitation “the probiotic formulation increases the abundance of microbial gastrointestinal genes associated with glucose utilization in the subject” fails to further limit the subject matter of the claim upon which it depends. 
Suggestion to obviate the rejection: in claim 96, line 2, after formulation, insert –further--.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejection - 35 USC § 101 – Law of Nature or Natural Product

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 82-85 and 87-96 are rejected under 35 U.S.C. 101 because; 

The claimed invention is directed to a judicial exception, a mixture of naturally occurring lactic acid bacteria, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” (Also see “2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices, p. 50-57”).
Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? In the context of the flowchart in MPEP § 2106, subsection III, Step 2A determines whether:
• The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; 
or
• The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.
In the instant case, claims 82-85 and 87-96 read:
82. A probiotic formulation comprising a mixture of viable microorganisms of the species and at least one of Leuconostoc mesenteroides (the elected species) … and a formulary ingredient selected from a binder, a diluent and an excipient, wherein the probiotic formulation increases the abundance of microbial gastrointestinal genes associated with mannitol production in a subject upon administration of the formulation to the subject.
83. A probiotic formulation according to claim 82, wherein the probiotic formulation comprises both Leuconostoc mesenteroides and Lactobacillus reuteri.
84. A probiotic formulation according to claim 82, wherein the Leuconostoc mesenteroides species is Leuconostoc mesenteroides ssp mesenteroides.
85. A probiotic formulation according to claim 82, wherein the probiotic formulation further comprises one or more viable microorganisms independently selected from at least one … Bacillus subtilis (the elected species)
87. A probiotic formulation according to claim 82, wherein the probiotic formulation further comprises one or more viable microorganisms independently selected from at least one, … , Bacillus subtilis (the elected species).
89. A probiotic formulation according to claim 82, wherein the formulation further comprises a prebiotic
90. A probiotic formulation according to claim 89,  wherein the prebiotic is D-mannitol.
92. A probiotic formulation according to claim 82, wherein the abundance of microbial gastrointestinal genes associated with mannitol production in a subject from 10%, or about 10%, to 35%, or about 35% upon administration to the subject of the formulation.
93. A probiotic formulation according to claim 82, wherein the probiotic formulation increases the abundance of microbial gastrointestinal genes associated with siderophore production in the subject.
94. A probiotic formulation according to claim 82, wherein the probiotic formulation decreases the abundance of microbial gastrointestinal genes associated with bacterial resistance in the subject.
95. A probiotic formulation according claims 82, wherein the probiotic formulation increases the bacteriocin content produced by gastrointestinal microbes of the subject.
96. A probiotic formulation according to claim 82, wherein the probiotic formulation increases the abundance of microbial gastrointestinal genes associated with glucose utilization in the subject.

In this case, for example, Mandal et al. (World J Microbiol Biotechnol, 2009, Vol. 25, p. 1837-1847) teach naturally occurring probiotic Pediococcus acidilactici, a bacteriocin producer, and a probiotic formulation containing live Pediococcus acidilactici (e.g., MitoGrow[Symbol font/0xD2]) (See for example, p. 1838 both columns, and p. 1854 right-hand column 2nd paragraph). 
Moreover, Patra et al. (World J Microbiol Biotechnol, 2011, Vol. 27, p. 933-939) teach naturally occurring LAB mannitol-producing Leuconostoc mesenteroides strains including Leuconostoc mesenteroides ssp mesenteroides isolated from natural ecological niche (See for example, p. 936 left-hand column 2nd paragraph, Table 1 and its description, p. 937 right-hand column 1st paragraph, and p. 938 Fig. 5 and legend, and 1st paragraph below Figure 5 legend).
Patra et al. further teach mannitol is a naturally occurring polyol and sweetener found in plants, fruits, and vegetables, with application in food, etc. (See p. 933, right-hand column Introduction” 1st paragraph)
Ortiz et al. (Appl Microbiol Biotechnol, 2012, Vol. 95, p. 991-999) teach naturally occurring probiotic LAB Lactobacillus reuteri  (non-elected species) which produces mannitol (See for example, p. 992 both columns, and p. 993 right-hand column 2nd and 3rd paragraphs). Ortiz et al. also teach mannitol acts as prebiotic, etc. (See for example, p.991 “Introduction” 1st paragraph).
Previously cited Owusu-Kwartenget et al. (Journal of Food Research, 2013, Vol. 2, No. 1, p. 50-58) teach naturally-occurring probiotic LAB Lactobacillus reuteri  (non-elected species) which produces bacteriocin (see for example, p. 53 paragraph 3.2. and Table 2. Isolated lactic acid bacteria or LAB).
For example, Khochamit et al. (Microbiological Research, 2015, Vol. 170, p. 36-50) teach naturally-occurring probiotic strain of B. subtilis which produces bacteriocin to be used in a probiotic synbiotic mixture (See for example, p. 48 left-hand column last paragraph- continued on right-hand column, and p. 49 left-hand column 1st paragraph).
Wisselink et al. (International Dairy Journal, 2002, Vol. 12, p. 151-161) teach presence of genes associated with mannitol production in LAB bacteria including Lactobacillus sp. and Leuconostoc sp. (See for example, p. 153 4.1., 5.1. – Continued on p. 154, and p. 157 Figure 3., and its description, and p. 159 “8. Conclusions”), as well as in Bacillus subtilis  (p. 157 figure 3 3rd row, and Fig. 3. legend).
	
Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
In this case, claims are directed to a nature-based product, i.e., a mixture of naturally occurring mannitol- and bacteriocin-producing microbial species and naturally occurring prebiotic mannitol and the claims do not integrate the judicial exception into a practical application of that exception (Answer to Step 2A Prong Two: No).
Therefore, claims are directed toward judicial exception, nature-based product, i.e., a mixture of naturally occurring mannitol- and bacteriocin-producing microbial species and naturally occurring prebiotic mannitol, all present in nature, thus the claims as a whole are directed to a judicial exception. The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself
It should be noted that, because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. 
In this case, there is no evidence of a new function or property that is not associated with the inherent properties of the claimed naturally occurring microbial species, bacteriocin-producing Pediococcus acidilactici, mannitol-producing Leuconostoc mesenteroides including Leuconostoc mesenteroides ssp mesenteroides, mannitol-producing naturally occurring Lactobacillus reuteri, naturally-occurring probiotic strain of B. subtilis producing bacteriocin and mannitol, and further the naturally occurring prebiotic mannitol, as such the claimed probiotic formulation as a whole does not display any markedly different characteristics compared to the naturally occurring counterparts, respectively. The functions/properties, i.e., increase in the abundance of microbial gastrointestinal genes associated with mannitol production, increase in the abundance of microbial gastrointestinal genes associated with siderophore, increase in the bacteriocin content produced by gastrointestinal microbes, …, increase in the abundance of microbial gastrointestinal genes associated with glucose utilization, within the combination/mixture of microbial species are present because, for example, species Leuconostoc mesenteroides and B. subtilis within the mixture provide the inherent function of producing mannitol and increase in the abundance of microbial gastrointestinal genes associated with mannitol production, and for example, species Leuconostoc mesenteroides and B. subtilis within the mixture provide the inherent function of producing bacteriocin and increase in the bacteriocin content produced by gastrointestinal microbes, etc.
There is no evidence of any markedly different functional characteristic other than inherent natural properties of the claimed naturally occurring microbial species, and further the claimed prebiotic mannitol. Among the data provided in applicant’s specification with respect to the claimed properties (i.e., increase in the abundance of microbial gastrointestinal genes associated with mannitol production, increase in the abundance of microbial gastrointestinal genes associated with siderophore, increase in the bacteriocin content produced by gastrointestinal microbes, … , increase in the abundance of microbial gastrointestinal genes associated with glucose utilization) are for individual (See p. 46-47 Results/Table 2.), there is no evidence that combining Leuconostoc mesenteroides, Leuconostoc mesenteroides and further Bacillus subtilis, together provides for any activity that is in any way different from the naturally occurring activities of the counterparts. In other words, there is no evidence of any markedly different functional characteristic which is attributed to a mixture of Pediococcus acidilactici, Leuconostoc mesenteroides including Leuconostoc mesenteroides ssp mesenteroides (or Lactobacillus reuteri) and further Bacillus subtilis. Also, there is no evidence indicating that combining the claimed microorganism provide any markedly different effect such as a markedly different function.
 In this case, even if adding a formulatory ingredient selected from a binder, a diluent, an excipient (claim 82) and adding from about 1% (w/w) to about 4% (w/w) mannitol, are considered an ‘additional component’, these are all well-understood, routine and conventional activities previously known in the art and specified at a high level of generality, and thus is not considered ‘significantly more’ than the judicial exception.
As such, the claims as a whole does not amount to significantly more than the exception itself (Answer to Step 2B: No).  
Therefore, the subject matter of claims 82-85 and 87-96 as a whole are not directed to patent eligible subject matter.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651